Citation Nr: 0629906	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-40 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cataract surgery and 
bilateral aphakia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.   

The Board remanded the case to the RO in June 2005 in order 
for the RO to provide the veteran a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The veteran testified regarding the issue in this appeal at a 
Board video-conference hearing in May 2005 before an Acting 
Veterans Law Judge (VLJ), and at a June 2006 Travel Board 
hearing before a Veterans Law Judge.  Accordingly, both 
judges who conducted hearings in this appeal have 
participated in making this determination pursuant to 38 
C.F.R. § 20.707.  A third Veterans Law Judge also 
participated in this panel decision pursuant to 38 U.S.C.A. § 
7102(a).


FINDING OF FACT

A bilateral eye disorder of cataract surgery and bilateral 
aphakia, is not shown to be of service origin.


CONCLUSION OF LAW

A bilateral eye disorder of cataract surgery and bilateral 
aphakia, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in July 
2004.  In that letter, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
of entitlement to service connection.  VA has also informed 
the veteran of the types of evidence necessary to establish 
such claims, the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Also, in a previous letter 
of January 2003, VA informed the veteran of the types of 
evidence needed to substantiate the specific claim of 
exposure to radiation as a cause of the claimed bilateral eye 
disorder.

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  In this case, 
VCAA-compliant notice was provided to the appellant prior to 
the first unfavorable adjudication of this case, thereby 
satisfying the timing requirement of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will assigned if a disability, to include on 
an extraschedular basis, is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In letters in March and May 2006, VA provided notice to the 
veteran that a disability rating and an effective date will 
be assigned if service connection for a disability is 
awarded.  Although these were provided after the initial 
unfavorable decision, the Board finds no prejudice to the 
veteran in processing with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the Board below denies entitlement to service 
connection for the claimed disability.  Therefore, notice as 
to the appropriate rating and effective date is moot as to 
the claim.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
and transcripts of testimony given and statements made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.



II.  Factual Background

Service medical records show that the veteran was seen in 
April 1944 for complaints of having blurred vision.  His eyes 
were examined the next day.  At that time, examination showed 
his vision to be 20/20 in both eyes.  

A memorandum dated February 1946 contains a request to pay 
the veteran by special voucher; and noted that the veteran 
had not been paid flying pay for the month of January 1946 
and was being separated from service.

Service medical records in March 1946 show that the veteran 
was hospitalized in order to treat him for chronic, severe, 
internal hemorrhoids.  The treatment record shows that he 
underwent hemorrhoidectomy.  A report of physical examination 
during the hospitalization contains findings including that 
special senses of the head were normal.  The hospital record 
of treatment for hemorrhoids indicated that the veteran went 
on convalescent furlough from March 23 to April 8, 1946, at 
which time he returned to the hospital; and was released to 
general service on April 9, 1946.  

A document titled convalescent furlough shows that the 
veteran was authorized to be absent from March 23, 1946 to 
April 8, 1946.  It also noted that the veteran was "last 
paid to include January 31, 1946."

The veteran's record of separation shows that his military 
occupational specialty was radio operator and mechanic.

Private medical records in September and October 1966 show 
that in September the veteran was diagnosed with immature 
cortical senile cataracts of both eyes.  Treatment records at 
that time noted a past history of no history of eye injury, 
eye operation or eye disease; and that he had had failing 
vision for the past eight years in either eye and presently 
was unable to see well at all.  He underwent bilateral eye 
cataract extractions by cryosurgery, with peripheral 
iridectomy.  Progress notes in October 1966 show that both 
eyes seemed to be doing very well.

In the veteran's January 2003 claim, he stated that he was a 
radio operator, mechanic, and gunner aboard General Gross's 
C-47 transport plane, which was carrying radioactive material 
to New Mexico in support of the Manhattan Project.

During a hearing before the RO in December 2003, the veteran 
testified that he had been a radio operator on a C47 on a 
flight that was carrying radioactive material to Los Alamos 
in about 1945.  He stated that during the flight, the plane 
experienced turbulence which caused the cargo to open.  He 
stated that he tightened the straps of the cargo.  He 
indicated that when the plane landed, he experienced itching 
and numbness in his face.  He stated that he was told that 
the radiation was a trauma that would affect even eyesight.

He testified that he had a pay voucher for the flight in 
question but never received pay for it.  He indicated that 
the pay voucher was from February 25, 1946.  He stated that 
the VA would not be able to discover information about 
whether or not there was radiation on board the plane.

In the veteran's September 2004 VA Form 646, his 
representative asserted that the veteran was exposed to 
radiation while flying aboard an aircraft traveling to Los 
Alamos in 1945.  He wrote that the veteran stated that while 
onboard the plane, he noticed a container marked "radiation 
material" and during weather turbulence, the container was 
damaged and his job was to check the damage.  The veteran 
further stated that the radiation container itself was 
cracked and radioactive material had leaked out. The veteran 
further stated that on return, when he landed, he was 
examined by a doctor who stated the veteran was exposed to 
radiation, and that it would affect his bones and eyesight in 
the future.

VA treatment notes include a January 2005 ophthalmology note 
showing pathology in both eyes, including aphakia and poor 
visual acuity.  A dermatology consult report in September 
2004 shows that the veteran was seen for a rash on his legs.  
That record noted a history of radiation exposure during 1946 
in Los Alamos.   

A private medical record noted that the veteran had best 
corrected vision of 20/800 in both eyes, based on examination 
in May 2005.  That record stated that the veteran was 
considered legally blind; and that this was a permanent 
condition due to diabetes, corneal scarring, and aphakia.  

During a May 2005 video conference hearing, the veteran 
testified that there was no record of the flight to Los 
Alamos.  He testified about radioactive cargo breaking open 
during the turbulence of the flight.  He stated that the 
flight in question occurred in the last part of 1945 and 
early part of 1946. He testified that he was going to submit 
flight pay and orders showing that he was taking flights back 
and forth to Los Alamos.

A VA progress note dated in October 2005 certified that the 
veteran is legally blind in both eyes.

During a June 2006 Travel Board hearing at the RO, the 
veteran's representative stated that while on active duty in 
1945, the veteran was on a flight from Bolling Field to Los 
Alamos in bad weather.  During that flight, a cargo container 
stamped as containing radiation material broke open.  When 
the veteran arrived at Fort Sheridan, he was treated at the 
hospital for pain in both eyes and blurred vision.  He was 
issued glasses and given a 16-day convalescence furlough 
before final discharge in 1946.  The veteran testified that 
his cataract problem and bilateral aphakia was a direct 
result of the exposure to the radiation materials on the 
plane; and that it takes years for the cataracts to manifest 
and develop into a problem.  The veteran's son testified that 
the veteran's eye problems began in about 1965 or 1966.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2005).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2005).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). 

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2005).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that prostate 
cancer and skin cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2005). In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

In January 2003, the RO attempted to obtain service personnel 
records to confirm the veteran's radiation risk.  In a 
response, the National Personnel Records Center (NPRC) 
indicated that the veteran's record was missing due to fire-
related causes, and could not be reconstructed.  In such 
cases, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim.

The veteran claims that he was exposed to ionizing radiation 
during service and that this resulted in cataracts requiring 
surgery, and thereby resulting in bilateral aphakia.  Aphakia 
is defined as absence of the lens of the eye, most commonly 
caused by extraction of a cataract.  See Dorland's 
Illustrated Medical Dictionary 104 (28th ed. 1994).  The 
record shows that in September 1966, the veteran was 
diagnosed with immature cortical senile cataracts of both 
eyes, and that he underwent bilateral eye cataract 
extractions at that time.

With respect to the diseases presumptively service connected 
for radiation-exposed veterans under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2), there is no 
evidence that the veteran's eye pathology includes any 
disease specifically enumerated under those provisions.  

Nor does the evidence show that the veteran's eye pathology 
includes any disease specifically enumerated under 38 C.F.R. 
§ 3.311, as a "radiogenic disease" that may be induced by 
ionizing radiation.  38 C.F.R. § 3.311 specifically includes 
posterior subcapsular cataracts as a radiogenic disease 
covered under presumptions available under that provision.  
However, the veteran does not have that specific type of 
cataract.  He was diagnosed as having immature cortical 
senile cataracts, which is not covered under 38 C.F.R. § 
3.311.

Thus, in sum there is no evidence the veteran has been 
diagnosed with one of the diseases specifically enumerated 
under 38 C.F.R. § 3.309(2) as associated with radiation-
exposed veterans, which essentially includes various cancers; 
or with any of the "radiogenic diseases" listed under 
38 C.F.R. § 3.311(b)(2).  See 38 C.F.R. §§  3.309, 3.311.  
The Board thus finds that the provisions of 38 C.F.R. 
§§ 3.309 and 3.311 are not for application.  Further, 
therefore, the Board need not reach the issue of dose 
estimation under the latter provision.

The Board has also considered the veteran's claim on a direct 
basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
As noted above, in order for service connection to be 
granted, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Here, there is evidence of a current eye disorder.  The 
veteran was diagnosed with immature cortical senile 
cataracts, for which he underwent bilateral eye cataract 
extractions by cryosurgery, with peripheral iridectomy; with 
resulting aphakia.

However, the record evidence does not show that the diagnosed 
cataracts or any residuals of cataract surgery was diagnosed 
during the veteran's period of active military service.  
Service medical records show that he was seen in April 1944 
for complaints of blurred vision.  However, his eyes were 
examined the next day and at that time his vision was found 
to be 20/20 in both eyes.  There was no diagnosis of eye 
pathology at that time.  There is no subsequent medical 
evidence of any eye complaints or pathology in service or 
thereafter until 1966.   

The veteran testified that his cataract problem and bilateral 
aphakia was a direct result of the exposure to radiation from 
materials while traveling on a plane in 1945; and that after 
that flight he was treated at a hospital for pain in both 
eyes and blurred vision.  He testified that at that time he 
was issued glasses and given a 16-day convalescence furlough 
before final discharge in 1946.  Service medical records 
indicate, however, that although the veteran received 
hospital treatment in March and April 1946, and was on a 
convalescent furlough from March 23 to April 8, 1946, that 
treatment and furlough were associated with treatment for 
hemorrhoids.  There is no contemporaneous evidence of any 
other treatment or furlough associated with eye problems.  

Further, other than the one occasion in April 1944 when the 
veteran was seen for complaints blurred vision (albeit with 
findings of 20/20 vision), the claims file does not contain 
any contemporaneous medical or other evidence to suggest that 
the veteran's current eye disorder was injured in service.  
Nor is there evidence of complaints or treatment for eye 
problems after service prior to September 1966.  This 
extended period without treatment weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

Moreover, the veteran has not presented an opinion or other 
competent medical evidence linking the onset of his claimed 
eye pathology, including cataract surgery and bilateral 
aphakia, to his period of service.

While the veteran believes that he has a bilateral eye 
disorder that is related to his  military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that he has a bilateral eye disorder related to service.  As 
the preponderance of the evidence is against the claim for 
service connection for that disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for cataract surgery and 
bilateral aphakia is denied.


			
                                                            JOHN Z. JONES                                
DEBORAH W. SINGLETON	                                    Acting Veterans Law Judge                            Veterans Law Judge                                          Board of Veterans' Appeals
Board of Veterans' Appeals                          



	                         
__________________________________________
      LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


